President.
There is no evidence, that the disputed land was ever within the claim of Goban: it was always in the claim of Thomson. Goban might confine his claim within as narrow bounds as he pleased. He did confine himself, on the side next the Whiteoak-Level tract. What claims he might have, or how he might urge or dispute them, on any other side, or how much he might have sold to others, we know not. It seems he sold to M'Kee 60 or 70 acres, and never claimed any part of the Whiteoak-Level tract. Hamilton bought the only claim then known to it. He had a right to take out a warrant for it. He took out the first warrant for it. His title is complete. Goban had no equitable title to it. And M'Kee’s legal title, being posterior to Hamilton's, is void. M'Culloch, therefore, purchased a void title, and whether bona fide or not, can derive no right under it.
Verdict for the defendant.